   Case 2:20-cv-08285-JFW-AGR Document 14 Filed 09/17/20 Page 1 of 2 Page ID #:229




                                UNITED STATES DISTRICT COURT                                             JS-6
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES -- GENERAL

Case No.      CV 20-8285-JFW(AGRx)                                           Date: September 17, 2020

Title:        Frank Rodarte -v- The Terminix International Company Limited Partnership

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                    None Present
              Courtroom Deputy                                  Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                      ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                   None

PROCEEDINGS (IN CHAMBERS):                 ORDER REMANDING ACTION TO LOS ANGELES
                                           SUPERIOR COURT

      On May 14, 2020, Plaintiff Frank Rodarte (“Plaintiff”) filed a Complaint in Los Angeles
Superior Court against Defendants The Terminix International Company Limited Partnership
(“Terminix”) and Antimite Termite and Pest Control (“Antimite”) (collectively, “Defendants”). On
September 10, 2020, Terminix filed its Notice of Removal, alleging this Court has jurisdiction
pursuant to 28 U.S.C. § 1332(a).

         Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See Bender v. Williamsport Area School
District, 475 U.S. 534, 541 (1986). “Because of the Congressional purpose to restrict the
jurisdiction of the federal courts on removal, the statute is strictly construed, and federal jurisdiction
must be rejected if there is any doubt as to the right of removal in the first instance.” Duncan v.
Stuetzle, 76 F.3d 1480, 1485 (9th Cir. 1996) (citations and quotations omitted). There is a strong
presumption that the Court is without jurisdiction unless the contrary affirmatively appears. See
Fifty Associates v. Prudential Insurance Company of America, 446 F.2d 1187, 1190 (9th Cir.
1990). As the party invoking federal jurisdiction, Terminix bears the burden of demonstrating that
removal is proper. See, e.g., Gaus v. Miles, 980 F.2d 564, 566 (9th Cir. 1992); Emrich v. Touche
Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988).

       Diversity jurisdiction founded under 28 U.S.C. § 1332(a) requires that (1) all plaintiffs be of
different citizenship than all defendants, and (2) the amount in controversy exceed $75,000. In its
Notice of Removal, Terminix concludes that Plaintiff is a citizen of California because his Complaint
alleges that he is a resident of the County of Los Angeles, State of California. Notice of Removal, ¶
8. However, “the diversity jurisdiction statute, 28 U.S.C. § 1332, speaks of citizenship, not of
residency.” Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). To be a citizen of a
state, a natural person must be a citizen of the United States and be domiciled in a particular state.

                                              Page 1 of 2                           Initials of Deputy Clerk sr
   Case 2:20-cv-08285-JFW-AGR Document 14 Filed 09/17/20 Page 2 of 2 Page ID #:230




Id. Persons are domiciled in the places they reside with the intent to remain or to which they
intend to return. Id. “A person residing in a given state is not necessarily domiciled there, and thus
is not necessarily a citizen of that state.” Id. In addition, Terminix alleges that it is a citizen of
Tennessee because its principal place of business is located in Memphis, Tennessee. Notice of
Removal, ¶ 10. However, a limited liability partnership is a citizen of every state of which its
partners are citizens. See, e.g., Paper First Affiliates, LLC v. McGladrey, LLP, 2012 WL 12903655
(C.D. Cal. Aug. 13, 2012) (“[F]or purposes of determining the existence of diversity jurisdiction in a
case involving a limited liability company or a limited liability partnership, the Court is to look to the
citizenship of each member of the limited liability company or partnership . . . The citizenship of
each of the members or partners of Paper First and McGladrey therefore must be alleged”)
(emphasis in original). Terminix has failed to identify or allege the citizenship of all of its partners.1
Therefore, Terminix has failed to meet its burden to establish that diversity jurisdiction exists. See
Harris v. Bankers Life and Cas. Co., 425 F.3d 689, 694 (9th Cir. 2005).

       Accordingly, this action is REMANDED to Los Angeles Superior Court for lack of subject
matter jurisdiction. See 28 U.S.C. § 1447(c).

       IT IS SO ORDERED.




       1
         Terminix alleged the citizenship of its general partner, but it has not alleged the citizenship
of any limited partners.

                                              Page 2 of 2                          Initials of Deputy Clerk sr
